     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 1 of 26



 1

 2

 3

 4

 5

 6

 7   [Submitting Counsel on Signature Page]
 8                                UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10

11   IN RE: JUUL LABS, INC., MARKETING,                  Case No. 19-md-02913-WHO
     SALES PRACTICES, AND PRODUCTS
12   LIABILITY LITIGATION                                JOINT CASE MANAGEMENT
                                                         CONFERENCE STATEMENT AND
13                                                       PROPOSED AGENDA
14   This Document Relates to:
15   ALL ACTIONS
16

17            Pursuant to Civil Local Rule 16-10(d) and the Court’s January 15, 2021 Minute Order

18   (ECF No. 1277), counsel for Defendants Juul Labs, Inc. (“JLI”), Altria,1 Director Defendants,2 E-

19   Liquid Defendants,3 Retailer Defendants,4 and Distributor Defendants5 (collectively

20   “Defendants”), and Plaintiffs’ Co-Lead Counsel (“Plaintiffs”) (collectively referred to herein as

21
     1
      “Altria” refers to Altria Group, Inc., and the Altria-affiliated entities named in Plaintiffs’
22   Consolidated Class Action Complaint and Consolidated Master Complaint (collectively,
23   “Complaints”), see ECF Nos. 387, 388.
     2
      “Director Defendants” refers to Messrs. James Monsees, Adam Bowen, Nicholas Pritzker,
24   Hoyoung Huh, and Riaz Valani.
     3
25    “E-Liquid Defendants” refers to Mother Murphy’s Labs, Inc., Alternative Ingredients, Inc.,
     Tobacco Technology, Inc., and Eliquitech, Inc.
26   4
      “Retailer Defendants” refers to Chevron Corporation, Circle K Stores, Inc., Speedway LLC, 7-
27   Eleven, Inc., Walmart, and Walgreen Co.
     5
      “Distributor Defendants” refers to McLane Company, Inc., Eby-Brown Company, LLC, and
28   Core-Mark Holding Company, Inc.
     46336263.1
                                                                                JOINT CASE MANAGEMENT
                                                     1                           CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 2 of 26



 1   the “Parties”) respectfully provide this Joint Case Management Statement in advance of the
 2   Further Case Management Conference scheduled for February 19, 2021.
 3       I. PARTICIPANT INFORMATION
 4           The conference will proceed via Zoom, and the Parties will not appear in person. Anyone
 5   who wishes to attend the conference must log in using the information available at:
 6   https://www.cand.uscourts.gov/judges/orrick-william-h-who/.
 7       II. ISSUES TO BE DISCUSSED BELOW AND PROPOSED AGENDA
 8           1. Status of Case Filings and Dismissals
 9           2. Case Management Matters
10           3. Discovery Status
11           4. ADR Status
12       III. STATUS OF CASE FILINGS AND DISMISSALS
13           As of February 15, 2020, 17896 cases are pending in this MDL, naming 114 defendants. A
14   list of these defendants is attached as Exhibit A. To date, 1593 personal injury cases and 163
15   government entity cases (including 121 school districts, 20 counties, 2 cities, and 20 tribes) have
16   been filed in this MDL. 252 MDL plaintiffs have voluntarily dismissed their cases (248 personal
17   injury plaintiffs and 3 class plaintiffs and 1 school district); 147 cases have been dismissed
18   without prejudice pursuant to CMO No. 8; and 45 other cases are subject to pending motions to
19   dismiss without prejudice hat have not yet been ruled upon.
20           There are 311 complaints pending in JCCP 5052, which is assigned to Judge Ann I. Jones
21   of the Los Angeles Superior Court as the Coordination Trial Judge. There are 73 government
22   entity cases, including 69 school districts and 236 personal injury cases brought on behalf of over
23   2400 individual personal injury plaintiffs. There are 16 defendants named in those JCCP cases.
24           The Parties are also aware of 15 cases filed by State Attorneys General specifically:
25   California, Illinois, Hawai‘i, New York, North Carolina, Mississippi, Minnesota, Washington
26   D.C., Arizona, Pennsylvania, New Mexico, Massachusetts, Colorado, Alaska and Washington.
27
     6
      The numbers in this Statement reflect the Parties’ good faith estimates based on reasonably
28   available information. The Parties will continue to work together to align their data and resolve
     any inconsistencies.
                                                                                JOINT CASE MANAGEMENT
                                                    2                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 3 of 26



 1   Plaintiffs’ Liaison Counsel continue their outreach to various State Attorneys General to discuss
 2   cooperation with this MDL.
 3          An update on matters of significance (including hearings, schedules, deadlines,
 4   depositions, substantive orders, and trial dates) in Related Actions as defined by the Joint
 5   Coordination Order (CMO 9, ECF No. 572 at 1, 3), is attached hereto as Exhibit B.
 6       IV. CASE MANAGEMENT MATTERS
 7              A.      Personal Injury Actions
 8                   1. Dismissal Of Certain Defendants from Bellwether cases
 9          Plaintiffs have decided to dismiss with prejudice the Retailer Defendants7, the Distributor
10   Defendants8, and the E-Liquid Defendants9 from the personal injury bellwether discovery pool
11   cases, including cases that may be selected to replace any pending personal injury bellwether
12   discovery pool case that has been or will be dismissed. Plaintiffs will promptly file a notice of
13   dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) in order to dismiss the Retailer Defendants,
14   the Distributor Defendants, and the E-Liquid Defendants from the pending personal injury
15   bellwether discovery pool cases. Similarly, to the extent a new bellwether case is selected to
16   replace a bellwether case that has been voluntarily dismissed, Plaintiffs shall file a notice of
17   dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) dismissing any Retailer Defendants,
18   Distributor Defendants, and E-Liquid Defendants named in such a case promptly.
19          Plaintiffs reached the decision to take this action because these defendants were brought
20   into the case chronologically later, and thus discovery as to them is at an earlier stage and would
21   not be complete in time to meet the schedule for the first round of bellwether cases. It is
22   expressly agreed that Plaintiffs’ dismissal of the Retailer Defendants, the Distributor Defendants,
23   and the E-Liquid Defendants from the personal injury bellwether discovery pool cases does not
24   extend to or impact any other case pending in this MDL in which the Retailer Defendants, the
25

26   7
       Chevron Corporation, Circle K Stores Inc., Speedway LLC, 7-Eleven, Inc., Walmart, Inc. and
     Walgreen Co.
27   8
       McLane Company, Inc., Eby-Brown Company, LLC, and Core-Mark Holding Company, Inc.
     9
28     Mother Murphy’s Laboratories, Inc., Alternative Ingredients, Inc., Tobacco Technology, Inc.,
     and eLiquitech, Inc.
                                                                               JOINT CASE MANAGEMENT
                                                    3                           CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 4 of 26



 1   Distributor Defendants, or the E-Liquid Defendants are named as a party. It is further agreed
 2   their dismissal shall not be construed as an admission of non-liability or in any other adverse
 3   manner against Plaintiffs in any other pending case filed against these Defendants.
 4          In light of Plaintiffs’ dismissal, the Retailer Defendants, the Distributor Defendants, and
 5   the E-Liquid Defendants will not be filing deferred pleading challenges in the personal injury
 6   discovery pool bellwether cases, because they will no longer be defendants in those actions.
 7   Plaintiffs and the Retailer Defendants, the Distributor Defendants, and the E-Liquid Defendants
 8   will meet and confer regarding the appropriate timing and mechanisms for the Retailer
 9   Defendants, the Distributor Defendants, and the E-Liquid Defendants to raise pleading challenges
10   for the non-bellwether cases in which they are still named as defendants.
11          Plaintiffs and the Retailer Defendants, the Distributor Defendants, and the E-Liquid
12   Defendants will continue to coordinate with respect to discovery, although the Parties agree that
13   nothing waives the ability of a party to object to discovery.10 Given the dismissals, Plaintiffs and
14   the Retailer Defendants, the Distributor Defendants, and the E-Liquid Defendants have agreed
15   that the Retailer Defendants, the Distributor Defendants, and the E-Liquid Defendants will not
16   attend the Core Discovery depositions, as described in this Court’s September 9, 2020 Order
17   Regarding Bellwether Selection and Case/Trial Schedule (ECF No. 938 at 1-2), for each of the
18   personal injury bellwether discovery pool cases or the depositions of any case specific experts
19   who are identified in any individual personal injury bellwether discovery pool case. The Retailer
20   Defendants’, the Distributor Defendants’, and the E-Liquid Defendants’ rights to participate in all
21   other depositions are unaffected. For example, the Retailer Defendants, the Distributor
22   Defendants, and the E-Liquid Defendants will have the right to participate in all depositions of all
23   defendants and third parties (other than third parties specific to a bellwether case).
24          In addition, given the impending dismissal, Plaintiffs on the one hand, and the Retailer
25   Defendants, the Distributor Defendants, and the E-Liquid Defendants on the other, stipulate that
26
     10
27      The Retailer Defendants, the Distributor Defendants, and the E-Liquid Defendants reserve all
     rights with respect to, among other things, objections on the basis of privilege, privacy, relevance,
28   proportionality, burden, admissibility, or that the discovery sought is unreasonably cumulative
     and/or can be obtained from another more convenient, less burdensome, or less expensive source.
                                                                                  JOINT CASE MANAGEMENT
                                                       4                           CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 5 of 26



 1   the expert bellwether discovery deadlines identified in this Court’s September 9, 2020 Order
 2   Regarding Bellwether Selection and Case/Trial Schedule (ECF No. 938) no longer apply to the
 3   Retailer Defendants, the Distributor Defendants, and the E-Liquid Defendants. Plaintiffs and the
 4   Retailer Defendants, the Distributor Defendants, and the E-Liquid Defendants shall continue to
 5   meet and confer with respect to appropriate timing for any expert discovery. Likewise, Plaintiffs
 6   on the one hand, and the Retailer Defendants, the Distributor Defendants, and the E-Liquid
 7   Defendants on the other, stipulate that the other deadlines in the Court’s September 9, 2020 Order
 8   Regarding Bellwether Selection and Case/Trial Schedule (ECF No. 938), including deadlines for
 9   motions for summary judgment, Daubert motions, the bellwether trial deadlines, and fact
10   discovery do not apply to the Retailer Defendants, the Distributor Defendants, and the E-Liquid
11   Defendants.
12                  2. The Bellwether Discovery Pool
13          Defendants’ Position
14          On December 15 and December 30, 2020, a 24-case personal injury bellwether discovery
15   pool was selected, consisting of 12 randomly selected picks, 6 Plaintiffs picks; and 6 Defense
16   picks. (See ECF Nos. 1188, 1212.) On January 19, 2021, Holly Potter, one of the Defense picks,
17   voluntarily dismissed her case. (No. 3:19-cv-08261, ECF No. 7) Defendants proposed that they
18   be allowed to strike one of the remaining 23 cases to level the discovery pool. However, based
19   on timing of the dismissal, Defendants and Plaintiffs ultimately agreed that Defendants could
20   select a replacement pick, which Defendants did. Subsequently, on February 4, 2021 yet another
21   Defense pick, George Smigiel, voluntarily dismissed his claim (No. 3:20-cv-04259, ECF No. 8.)
22   And on Feb. 9 and 10, 2021, two randomly-selected picks also dismissed their claims. (No. 3:20-
23   cv-05983, ECF No. 9; No. 3:20-cv-04695, ECF No. 5.)
24          The BW Discovery Pool currently is comprised of 6 Plaintiffs picks; 5 Defense picks, and
25   10 random picks. To rebalance the scales—and given the amount of work to be done—
26   Defendants propose that they be allowed to strike one of Plaintiffs’ 6 picks. This would result in
27   total pool of 20 (5 Plaintiffs picks; 5 Defense picks; and 10 random picks). The Court should
28   adopt this proposal for the following reasons.
                                                                                JOINT CASE MANAGEMENT
                                                      5                          CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 6 of 26



 1        The Personal Injury Bellwether Pool Is Already Skewed: All agree that selecting
 2   representative bellwether cases is the key to “producing reliable information” “on the strengths
 3   and weaknesses of various claims and defenses and the settlement value of cases.” (ECF No. 910
 4   at 22.)11 Over Certain Defendants’ objections, the Court’s November 9, 2020 Order both (1)
 5   limited the bellwether discovery pool to those cases that had designated the Northern District of
 6   California as the trial forum, and (2) gave Plaintiffs an opportunity to amend their complaints to
 7   change their designated forum if they wished to do so. (See ECF No. 1125.) As Certain
 8   Defendants have previously explained, these decisions seriously compromised the potential
 9   representativeness of the pool across several dimensions. (See, e.g., ECF No. 1191 at 3–4.) The
10   Court acknowledged Certain Defendants’ position at the December 18, 2020 Case Management
11   Conference, but confirmed that it intends to stay the course to keep the case moving. (See
12   12/18/2020 Hr’g Tr. at 5:4–14.) Certain Defendants continue to believe that the constraints on
13   the bellwether selection process—made worse by the recent voluntary dismissals—results in a
14   heavily skewed bellwether pool that will not provide reliable information necessary to facilitate
15   the successful resolution of this MDL.
16        Allowing Defendants To Strike One of Plaintiffs’ Picks Will Help Balance The Dropped
17   Defense Pick: While affording Defendants an additional strike would not cure the overarching
18   problems with bellwether representativeness outlined above, it would help offset the impact of
19   post-selection voluntary dismissals. As authorities recognize, “[r]epresentativeness should be
20   maintained throughout the selection and trial process,” and MDL courts have discretion in that
21   process. See Melissa J. Whitney, Federal Judicial Center, Bellwether Trials in MDL Proceedings:
22   A Guide for Transferee Judges 14 (2019). And MDL courts have significant discretion to
23   implement and adjust MDL procedures for fairness and efficiency. See, e.g., In re
24   Phenylpropanolamine Prods. Liab. Litig., 460 F.3d 1217, 1232 (9th Cir. 2006) (“[M]ultidistrict
25   litigation is a special breed of complex litigation where the whole is bigger than the sum of its
26
     11
27     Quoting Guidelines & Best Practices for Large & Mass-Tort MDLs, Bolch Jud. Instit., Duke
     Law School, (2d ed. Sept. 2018) at 18; M. Whitney, Fed. Jud. Ctr., Bellwether Trials in MDL
28   Proceedings: A Guide for Transferee Judges (May 15, 2019) at 3-4; Manual for Complex Litig. §
     22.315 (4th ed. 2004).
                                                                               JOINT CASE MANAGEMENT
                                                   6                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 7 of 26



 1   parts. The district court needs to have broad discretion to administer the proceeding as a whole,
 2   which necessarily includes keeping the parts in line.”); Dzik v. Bayer Corp., 846 F.3d 211, 216
 3   (7th Cir. 2017) (“District courts handling complex, multidistrict litigation ‘must be given wide
 4   latitude with regard to case management’ in order to achieve efficiency.”).
 5           While “replacement of any cases that drop out of the pool” could be considered (Whitney,
 6   Federal Judicial Center at 14),12 that is neither practical nor sufficient here. First, the parties are
 7   already strained in meeting the current schedule.        Plaintiffs missed their original discovery
 8   response deadlines, and even after Defendants afforded extensions, the responses are neither
 9   complete and for some have not been submitted at all. The Parties have less than two months
10   before core fact discovery closes and they will need to analyze and propose their trial candidates.
11   Second, affording an additional early strike is appropriate given the unique procedures that
12   cabined the pool from which random, defense, and plaintiffs’ picks for the discovery pool were
13   selected—which itself reflected the Court’s willingness to modify procedures as it determined
14   circumstances warranted. (See, e.g., ECF No. 1125.) Third, such modification is fair and
15   appropriate here. Right now Plaintiffs’ picks out outnumber Defendants’ picks 6 to 5.             This
16   imbalance could be easily cured by allowing Defendants to strike on of Plaintiffs’ picks, and there
17   would be no prejudice before additional bellwether discovery proceeds. (Id. at 2 (finding no
18   prejudice because “[t]hese proceedings are still in their early stages, despite the significant motion
19   and discovery practice to date”).).
20        Plaintiffs’ Position
21           With the bellwether selection process well underway and functioning as expected to
22   identify representative cases for trial, Defendants once again seek to reduce the number of
23   potential cases this Court can try. The parties proposed 24 cases—a large number—for the
24   bellwether selection pool, anticipating that some plaintiffs would drop out for any number of
25
     12
             See also, e.g., Call for Public Comment, Standards & Best Practices for Large & Mass-
26   Tort MDLs, Bolch Jud. Instit., Duke Law School, (Mar. 12, 2018) at 17 (“Although there may be
     good-faith reasons for settling or for voluntarily dismissing a test case, there could be instances in
27   which the parties do so to manipulate the takeaways from the bellwether process…. Such
     strategic behavior can be mitigated by, for example, allowing plaintiffs to choose the replacement
28   for any bellwether case that defendants choose to settle rather than take to trial, or allowing
     defendants to select the replacement for any bellwether case that plaintiffs choose to dismiss.”).
                                                                                   JOINT CASE MANAGEMENT
                                                       7                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 8 of 26



 1   reasons, including the demands of being a bellwether plaintiff in the midst of the COVID
 2   pandemic. That some plaintiffs have opted not to proceed is not a defect in the process, but an
 3   important part of helping both sides grapple with the ground reality of these cases. See Standards
 4   And Best Practices For Large And Mass-Tort MDLs, Bolch Jud. Instit., Duke Law School
 5   (December 19, 2014) at 21 (“Many bellwether cases resolve along the way, whether because of
 6   errors in the plaintiff-fact sheet, special factors that strengthen or weaken the case during
 7   discovery that were not anticipated at the outset, or because of the court’s early rulings. These
 8   cases should not be regarded as failures. Instead, they are important data points, helping the
 9   lawyers better understand the ground reality of the cases ─ which may vary considerably from the
10   hypothetical plaintiff that has been the idealized subject of early negotiations. Indeed, the reasons
11   these cases drop out ─ gamesmanship, good advocacy, plaintiffs disappearing, the outcome of
12   preliminary motions ─ all provide insights into how the broader pool of cases may fare. Yet,
13   recognizing this, it is important that the judge select a larger pool of cases, knowing that they will
14   resolve at a variety of points in the bellwether litigation process ─ as they should.”).
15          To the extent Defendants have concerns regarding bellwether pool Plaintiffs’ compliance
16   with their discovery obligations, they should be bringing those issues promptly to Judge Corley
17   for resolution. The parties have been meeting and conferring and working in good faith to narrow
18   and resolve disputes, as set forth in the Joint Discovery Status Report, Exhibit C. Discovery of
19   the bellwether pool has been extensive. Plaintiffs have provided eight authorizations releasing
20   medical, mental health, employment, education, tax and other records, in addition to Plaintiff Fact
21   Sheets. Last week, they responded to 20 interrogatories with 58 numbered subparts and up to 51
22   Requests for Production. Within the next two months, each Plaintiff will sit for a deposition
23   (along with their parent or friend and, if applicable, their physician). Additionally, per
24   Defendants’ request, Plaintiffs are working with a vendor to search the following sources for
25   responsive material, using agreed-upon search terms: (1) email accounts; (2) social media
26   accounts/platforms (including messaging applications) (i.e., Facebook, Instagram, Twitter, and
27   Snapchat); and (3) any other websites where Plaintiffs made public postings. Plaintiffs’ counsel
28   also agreed to ask Plaintiffs to manually review their phones and electronic devices for responsive
                                                                                   JOINT CASE MANAGEMENT
                                                      8                             CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 9 of 26



 1   photos or videos. Plaintiffs have advised Defendants that privacy concerns have led several
 2   plaintiffs to withdraw from the bellwether process. Nevertheless, Defendants are seeking to add
 3   compulsory medical exams to the list of discovery to complete before bellwether selection. This
 4   issue will be heard on Tuesday, February 23 by Judge Corley.
 5             Against this backdrop, Defendants’ request to further diminish the bellwether pool is
 6   counter-productive. Under the Court’s current process, Defendants will have an opportunity to
 7   argue why certain cases are or aren’t representative, upon a more fulsome record, and after having
 8   a clearer picture of which plaintiffs will advance to trial. Removing another potential case from
 9   the pool now—particularly one in which the plaintiff has committed to proceed—would detract
10   from, not promote resolution.
11
               B. Class Actions
12
               Plaintiffs request a modest extension of the class certification briefing schedule that,
13
     significantly, will not require an adjustment of the case schedule overall.
14
     Plaintiffs’ position
15
               There is good cause for the class certification extension. The parties’ document
16
     productions are still very much underway and depositions have only just begun, after months of
17
     negotiations over scheduling and scope. Plaintiffs’ merits expert work necessarily must trail the
18
     development of the evidentiary record. Importantly for class certification, only two weeks ago JLI
19
     made its first productions of certain basic sales and cost information (e.g. financial reports
20
     showing profits and costs) that plaintiffs have been actively pursuing since last summer.13 And
21
     only in January did plaintiffs receive sales data broken out by state. The parties continue to meet
22
     and confer given that much of the requested sales, revenue, cost, and profit data was not
23
     maintained in the ordinary course of business throughout the relevant time period, and thus
24
     presents a variety of challenges. The Rule 30(b)(6) deposition of JLI’s corporate designee on
25
     topics concerning sales and cost information was previously set for February 18-19, but had to be
26
     continued briefly because the witness, who is located in Austin, Texas, has been subjected to
27

28
     13
          ECF 1244 (Joint Discovery Status Report, 1/8/21) at 4-5.
                                                                                     JOINT CASE MANAGEMENT
                                                     9                                CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 10 of 26



 1   adverse weather conditions this week. JLI also recently produced thousands of advertisements
 2   that ran during the class period, which will need to be reviewed and analyzed.
 3          While any one of these considerations may not independently preclude plaintiffs from
 4   moving for class certification in March 2021 as currently scheduled, together they pose
 5   significant obstacles to plaintiffs’ ability to complete key expert and discovery work to support
 6   their class certification motion. Rule 23 neither requires nor allows a “free-ranging merits
 7   inquiry” at the class certification stage. Amgen Inc. v. Connecticut Ret. Plans and Trust Funds,
 8   133 S.Ct. 1184, 1194-95 (2013). But, of course, at class certification plaintiffs must submit an
 9   evidentiary record showing that their claims are susceptible to classwide proof, and their theories
10   of liability will be critiqued if they are not sufficiently tethered to their damage theories. Comcast
11   Corp. v. Behrend, 133 S.Ct. 1426, 1432-33 (2013)).
12          Plaintiffs propose a six-week extension that would preserve the current intervals between
13   briefing events and the hearing, and would result in class certification being heard in September
14   (subject to this Court’s availability), rather than August. Defendants object but provide no
15   persuasive reason that an adjustment of the class certification schedule requires a wholesale
16   adjustment of the case schedule. Class certification is undoubtedly an important milestone in the
17   litigation, but certification briefing frequently occurs after the close of discovery and need not be
18   resolved by the time summary judgment briefing begins. If any class is certified, plaintiffs intend
19   to promptly implement a notice program designed to alleviate any potential concerns about
20   substantive implications on the case schedule. Though JLI takes issue with Plaintiffs’ recitation of
21   the good cause basis for the extension, it was intended to reflect the iterative process the parties
22   have undertaken, with Judge Corley’s assistance,14 as to the relevant discovery.
23          To the extent Defendants believe an overall extension of the case schedule is necessary,
24   Plaintiffs are prepared to engage, with the benefit of the Court’s guidance. But for present
25
     14
        By way of example: The sales data JLI produced in July 2020 (JLI01504764) provides
26   nationwide net revenue figures; it did not provide the requested state-specific information or gross
     revenues. Plaintiffs requested clarification about many aspects of the data in September 2020
27   (including how net revenues were calculated); they did not receive a substantive response until
     January 2021. While JLI is correct that it previously produced certain revenue, profit, and cost
28   information, only certain responsive data and files were identified and/or produced for the first
     time this month. The parties continue to meet and confer.
                                                                                  JOINT CASE MANAGEMENT
                                                     10                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 11 of 26



 1   purposes, there is no basis for Defendants to object to moving the class certification deadline if
 2   they intend to seek an extension of the entire case schedule. Plaintiffs see little reason to submit
 3   additional briefing regarding the requested class certification extension, but are prepared to do so
 4   if the Court deems it appropriate.
 5          Plaintiffs’ proposed adjustments to the class certification schedule are as follows:
 6
                           Event                             Current Date         New Proposed Date
 7
     Plaintiffs Serve Class Certification Expert           March 17, 2021        April 28, 2021
 8   Reports
     Motion for Class Certification (as to California
 9   subclass, federal nationwide class, any other
     state(s) agreed or ordered to be included in first
10   class bellwether trial(s))
11   Opposition to Motion for Class Certification          June 16, 2021         July 28, 2021
12   Defendants Serve Class Certification Response
     Reports
13   Defendants File Daubert Motions for Class
     Plaintiffs’ Class Certification Experts
14
     Reply in Support of Motion for Class                  July 14, 2021         August 25, 2021
15   Certification
16   Plaintiffs Serve Class Certification Rebuttal
     Reports
17   Class Plaintiffs File Daubert Motions for
     Defendants’ Class Certification Experts
18
     Class Plaintiffs File Oppositions to Defendants’
19   Daubert Motions

20   Defendants file Oppositions to Class Plaintiffs’      July 28, 2021         September 8, 2021
     Daubert Motions
21
     Hearing on Motion for Class Certification             August 13, 2021       September 24, 2021
22                                                                               or as soon thereafter
                                                                                 as is convenient for
23                                                                               the Court
24
     Defendants’ Position
25
            Plaintiffs first raised the issue of a schedule adjustment one day before this CMC
26
     Statement was due. Because of the critical importance of the schedule as a procedural and
27
     substantive matter, Defendants respectfully request that the Court allow the Parties to submit
28
                                                                                   JOINT CASE MANAGEMENT
                                                      11                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 12 of 26



 1   letter briefs of not more than five pages each by next Friday, February 26, 2021. In advance of
 2   the conference, Defendants note the following for the Court’s consideration.
 3           First, Defendants do not oppose reasonable extensions of the case schedule, but do oppose
 4   a six-week extension of the class-certification motion schedule in isolation as neither fair nor
 5   sufficient. Six weeks does not address the fundamental problem—which is that Defendants have
 6   not been allowed sufficient time to take the discovery necessary to prepare these case for trial.
 7   However, if Plaintiffs are allotted six more weeks to file their motion for class certification, then
 8   the entire schedule should shift across the case types (personal injury, class, and government
 9   entity) and across the schedule to provide equitable relief to all Parties.15 Among other things,
10   moving only the class-certification-motion schedule will force Defendants to file summary
11   judgment motions six days after the hearing on class certification, and likely weeks before the
12   certification motion is decided.
13           Second, Plaintiffs’ suggestion that a class-motion-only reprieve is justified because
14   “merits expert work necessarily must trail the development of the evidentiary record” does not
15   advance their cause.16 Plaintiffs’ schedule specifically contemplated that their certification
16   motion and supporting expert reports would be served months before the completion of fact
17   discovery. Plaintiffs purposefully “aligned” their proposed deadlines (which the Court largely
18   adopted) to “bring fact discovery and class certification briefing to a close by the start of June of
19   2021.” (ECF No. 927 at 1; see also ECF No. 938.) Under Plaintiffs’ new proposal, however, fact
20   discovery would close in June of 2021, but class certification briefing would not be complete
21   until later.
22

23
     15
24      The Altria Defendants position is the same as JLI’s position. However, if the Court does give
     the plaintiffs the extension they request for class certification, the Altria Defendants respectfully
25   submit that it would be practical and appropriate for the expert related and summary judgment
     deadlines in the class case to be extended by an identical amount.
     16
26      Plaintiffs’ request to adjust the schedule as to only one part of only the class-action cases is
     inconsistent with their resistance to what they derided as a “siloing” or “balkanized approach” to
27   scheduling. (ECF No. 927 at 2; see also ECF No. 910 at 5.) Indeed, it is unclear why Plaintiffs
     now request that the class certification motion deadline—which they described as one of “critical
28   milestones in the litigation” (ECF No. 910 at 4)—be cleaved off and adjusted without similar
     modifications to the rest of the schedule.
                                                                                    JOINT CASE MANAGEMENT
                                                       12                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 13 of 26



 1          Third, Plaintiffs’ pretextual reference to JLI production issues is neither necessary (JLI
 2   does not oppose reasonable and fair extensions) nor accurate. Plainitffs do not explain why JLI
 3   sales data or ads are necessary to their class certification motion or to meet their burden on class
 4   issues and damages. In any event, Plaintiffs’ characterizations are incomplete or incorrect.
 5   Plaintiffs claim that JLI “recently produced thousands of advertisements that ran during the class
 6   period.” While there was a supplemental production of ads on January 1, 2021, it is neither
 7   surprising nor improper that additional productions have and will continue—and this particular
 8   production was made six months before the June 18, 2021 deadline for the substantial completion
 9   of fact discovery. (ECF No. 938 at 4.). Similarly, the claim that “only two weeks ago JLI made
10   its first productions of certain basic sales and cost information (e.g. financial reports showing
11   profits and costs) that plaintiffs have been actively pursuing since last summer” is incorrect.
12   Plaintiffs’ September 14, 2020 deficiency letter raised specific issues with produced sales data,
13   such as JLI01504764.17 Plaintiffs have had substantial JLI sales information, and JLI has taken
14   extraordinary efforts to provide additional requested information, notwithstanding the substantial
15   burden imposed by those requests.18
16                                             *       *       *
17          In short, further briefing on Plaintiffs’ new proposal would be appropriate, but if the Court
18   decides to resolve the issue now, it should move the entire schedule by six weeks or deny
19   Plaintiffs’ request for more time.
20

21

22   17
        That document, which was produced in July 2020, identified a breakdown by month of: (1) the
23   number of each JUUL devices sold, (2) the number of JUULpods sold by e-liquid name/flavor,
     (3) the number of other JUUL components and accessories, broken out by component or
24   accessory, and (4) the average revenue per unit for each JUULpod and device. Moreover, other
     details were already produced long before the recent January productions. For instance, gross
25   revenue, profit, and cost information was produced last year. See e.g., JLI01359458 (produced
     6/24/2020), JLI01504764 (produced 7/28/2020), JLI10081007 (produced 7/23/2020),
26   JLI11175280 (produced 7/23/2020), JLI11790986 (produced 7/23/2020), JLI04612510 (produced
     12/07/2020).
     18
27      For instance, JLI specially created for Plaintiffs a lookup table identifying the number of
     JUULpods and devices, with nicotine percentage, pod volume, and flavor, for over 200 stock-
28   keeping units (SKUs). This table took significant time to complete and required input from
     people in different departments and cross references to multiple platforms.
                                                                                    JOINT CASE MANAGEMENT
                                                       13                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 14 of 26



 1                C.      Trial Mechanics
 2             Plaintiffs have reached out to Defendants to discuss the following topics to prepare for the

 3   first set of bellwether trials:

 4                     1. Mini-opening statements before Voir Dire

 5                     2. Voir Dire by Counsel

 6                     3. Use of Jury Questionnaire

 7                     4. Hardship Qualifications

 8                     5. Method/order of selection (six-pack etc.)

 9                     6. Peremptory challenges

10                     7. Use of Exhibits in Opening

11                     8. Trial Binders or Tablets for Jurors

12                     9. Procedure for Playing Video Designations

13                     10. Trial time estimates

14                     11. Mini-Summations during trial

15                     12. Rule 42 Considerations – Bifurcation or Joinder of Claims and Cases

16             Plaintiffs suggested the parties confer to see where they can reach consensus, with the

17   objective of discussing further with the Court at the March conference. Though Defendants have

18   declined to discuss these matters, Plaintiffs (who disagree with Defendants’ characterization of

19   Plaintiffs’ responses to ongoing discovery, the status of which is set out in the parties’ February 5,

20   2021 Joint Discovery Status Report attached as Exhibit C) remain prepared to address these

21   issues.

22             Defendants appreciate the Court’s sentiments that early discussions of trial procedures

23   may be beneficial, but believe that at the present time the Parties’ efforts are best focused on

24   imminent discovery obligations. Defendants are concerned that Plaintiffs are struggling to

25   respond to basic discovery that must be conducted now to meet the case schedule they have

26   proposed. For example, Plaintiffs have missed deadlines without advance notice; and the

27   Government Entity plaintiffs have yet to propose search terms, despite the fact that the ESI

28   protocol places the initial burden on the producing party to do so. (ECF No. 323). Defendants

                                                                                   JOINT CASE MANAGEMENT
                                                       14                           CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 15 of 26



 1   respectfully suggest that a discussion of the issues identified by Plaintiffs should occur and may
 2   be more productive after the close of fact discovery in June 2021, which is more than seven
 3   months before the scheduled first trial in February 2022.
 4              D.      PSC Appointment
 5          Pursuant to the Court’s appointment order, Co-Lead Counsel have the authority to
 6   appoint, without the Court’s prior approval, members of the PSC or other counsel to do work as
 7   Co-Lead Counsel deem necessary to the effective and efficient management of this litigation.
 8   ECF No. 341. Co-Lead Counsel have used this authority to allocate substantial work to certain
 9   counsel, including Christopher Gold of Robbins Geller. Mr. Gold has resigned from Robbins
10   Geller and will no longer be participating in the work of the JUUL PSC. In light of these
11   developments and the work performed to date in the MDL by the Robbins Geller firm, and with
12   the Court’s approval, Co-Lead Counsel propose that Ms. Aelish Baig, a partner in Robbins
13   Geller’s San Francisco office, be formally be appointed by the Court to the PSC. Ms. Baig
14   represents the City of Rochester, which was recently selected as a Wave 1 bellwether. In
15   addition, Ms. Baig has significant experience representing government entities, including
16   government entities undergoing discovery as bellwethers. Ms. Baig currently represents the City
17   and County of San Francisco, one of the bellwethers in the National Opiates MDL that has been
18   remanded for trial before Judge Breyer. Plaintiffs fully intend to meet the case schedule set forth
19   by the Court, and Ms. Baig and her team will play a critical role in these efforts.
20   V.     DISCOVERY STATUS
21              A.      MDL Discovery
22          On February 9, 2021, the Parties participated in a discovery conference with Judge Corley.
23   A copy of the February 5, 2021 Joint Discovery Status Report provided in advance of that
24   conference is attached as Exhibit C. The parties will be prepared to update the Court regarding
25   developments since that conference.
26          Plaintiffs seek to depose three former JLI employees who apparently live abroad. JLI has
27   provided contact for their counsel, where applicable, as well as last known email addresses.
28   Plaintiffs anticipate they may need to seek relief from this Court to issue subpoenas pursuant to
                                                                                  JOINT CASE MANAGEMENT
                                                     15                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 16 of 26



 1   the Walsh Act (28 U.S.C § 1783(a)) and/or effect alternative service under Rule 4(f)(3).
 2   Defendants reserve all rights regarding these efforts.
 3          The MDL Plaintiffs are holding weekly calls with JCCP counsel regarding discovery
 4   coordination. Defendants appreciate and encourage coordination between the MDL and the JCCP,
 5   as detailed by the Joint Coordination Order (CMO No. 9, ECF No. 572) and the Deposition
 6   Protocol (CMO No. 10, ECF No. 573).
 7              B.      Government Entity Discovery
 8          On January 20, 2021, pursuant to the Court’s order, the Parties each identified six
 9   bellwethers that would comprise the twelve bellwether pool of government entities. ECF 1291,
10   ECF 1292. Defendants served written discovery consisting of 11 interrogatories and 60 requests
11   for production on all twelve bellwethers on January 21st. On January 27th the Parties submitted
12   competing proposals for separating the bellwether pool into two waves, and on February 1st the
13   Court selected the Wave 1 and Wave 2 bellwethers. ECF 1355. The Parties are in the process of
14   meeting and conferring regarding this discovery, but request the Court’s guidance on the
15   following issues: (1) the appropriate response deadline for the Wave 1 discovery; and (2) the
16   status of Wave 2 bellwether discovery.
17          Plaintiffs’ Position
18          With respect to Wave 2 discovery, the Court’s November 20, 2020 order regarding
19   government entity bellwether selection provides that “[t]he discovery, trial preparation, and trial
20   deadlines and dates for the cases in this pool shall be sequenced in a manner to be agreed to by
21   the Parties and approved by the Court, or as ordered by the Court, with the pool divided into at
22   least two subgroups for which the dates and deadlines for discovery, trial preparation, and trial
23   shall be separated by at least nine months.” ECF 1157 (Nov. 20, 2020). As explained in the
24   Parties’ November Case Management Conference statement, the parties specifically agreed “that
25   the sequencing and ordering of the bellwethers needs to occur such that not all twelve bellwethers
26   of the bellwethers are undergoing discovery and expert work up at the same time. The Parties
27   agree that as a general matter, a separation of nine months is appropriate between different groups
28   drawn from the twelve bellwether cases.” ECF 1154 (Nov. 18, 2020) (emphasis added). This
                                                                                 JOINT CASE MANAGEMENT
                                                     16                           CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 17 of 26



 1   agreement was repeated in both the December and January CMC statements. ECF 1191 (Dec. 16,
 2   2020), ECF 1266 (Jan. 13, 2021). Defendants’ proposal to commence discovery of the Wave 2
 3   plaintiffs now is directly contrary to the Court’s order and the Parties (repeated) agreement and
 4   essentially eliminates the rationale for having two waves in the first place: allowing the parties to
 5   focus on discovery and expert work of one wave at a time. Defendants’ proposal to expand the
 6   number of entities undergoing discovery at once is particularly out of place given their claims that
 7   they do not have sufficient time for them to take adequate discovery of the Wave 1 government
 8   entity bellwether cases.
 9          With respect to Wave 1 discovery, Plaintiffs’ are working to review and respond to
10   Defendants’ discovery requests. However, Plaintiffs’ position is that this discovery should be
11   deemed served on February 2, immediately after the Court selected the Wave 1 and Wave 2
12   bellwethers. This would set a deadline of March 4th (30 days after the discovery has been
13   served), for responses and objections. Plaintiffs note that this is how Defendants have previously
14   indicated they were going to proceed with respect to Wave 1 discovery. Defendants stated in the
15   January Joint Case Management Statement that they “anticipate serving discovery promptly after
16   the Wave 1 cases are designated.” ECF 1266 at 5 (emphasis added). This approach is consistent
17   with the Court’s order, and the parties’ agreement, that discovery was to be sequenced with Wave
18   2 discovery occurring after Wave 1 discovery so that twelve government entity bellwethers were
19   not undergoing discovery simultaneously. Defendants now contend that they anticipated
20   discovery commencing on January 20th because the parties would simply decide amongst
21   themselves what bellwethers would fall into Wave 1 and Wave 2. But this ignores that the
22   Court’s order specifically provided for competing proposals to be submitted on January 27th, a
23   week after the initial pool was created. It also makes no sense for a public health department or a
24   school district to start analyzing and responding to discovery requests for which there is no case
25   schedule, let alone discovery deadlines. The fact that Defendants served discovery prematurely –
26   almost two weeks before the Wave 1 bellwethers were selected by the Court, should not truncate
27   Plaintiffs’ time to respond. Plaintiffs also disagree that by submitting competing bellwether
28   proposals to the Court and allowing the Court to decide on the composition of Wave 1 and Wave
                                                                                  JOINT CASE MANAGEMENT
                                                     17                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 18 of 26



 1   2, Plaintiffs have somehow “delayed” the selection of Wave 1 bellwethers. In fact, it was
 2   Defendants that delayed the process by seeking to file reply briefs to the Parties’ bellwether
 3   sequencing proposals. Plaintiffs are working diligently to respond to Defendants’ discovery and
 4   are meeting and conferring with Defendants on this discovery in advance of serving their
 5   responses and objections. But given that Plaintiffs have repeatedly agreed to extend Defendants’
 6   time to respond to discovery, Defendants insistence on shortening Plaintiffs response time is
 7   inappropriate. 19
 8          Defendants’ Position
 9          Defendants served requests for production and interrogatories on the twelve bellwether
10   plaintiffs on January 21—the day after the bellwethers were selected. Defendants expect the
11   Wave 1 plaintiffs to provide substantive responses to those requests by Monday, February 22.
12   Defendants offered the Wave 2 plaintiffs a two-week extension for responses; plaintiffs rejected
13   that offer because they believe there should be no Wave 2 discovery at all for the next nine
14   months.
15          Plaintiffs’ position is untenable. As to discovery of Wave 1 bellwether plaintiffs, they
16   seek a 10-day extension merely to provide written responses. They give no explanation for why
17   they need such an extension (nor did they request an extension from Defendants), instead arguing
18   that this Court has already held that discovery could not begin until after the 12 government entity
19   bellwethers were allocated between Wave 1 and Wave 2. None of this Court’s Orders barred
20   Defendants from serving discovery promptly after the twelve bellwethers were selected, and
21   Plaintiffs cite none. Defendants indicated in the January CMC statement that they anticipated
22   serving discovery promptly after the Wave 1 cases were selected, but in the same statement
23   Defendants explained that they believed the parties should each designate three of their
24   19
       Plaintiffs note that JUUL took 62 days to respond to Plaintiffs’ First Requests for Production,
25   and 80 days to respond to Plaintiffs First Set of Interrogatories (First Requests for Production
     served on March 17, 2020 and responded to on May 18, 2020; First Interrogatories Served on
26   March 17, 2020 and responded to on June 5, 2020). JUUL took another 62 days to respond to
     Plaintiffs’ Second Requests for Production, and 113 days to respond to Plaintiffs Second Set of
27   Interrogatories (Second Requests for Production served on March 26, 2020, and responded to on
     May 27, 20202; Second Set of Interrogatories served on March 26, 2020 and responded to on July
28   17, 2020).

                                                                                 JOINT CASE MANAGEMENT
                                                     18                           CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 19 of 26



 1   bellwether selections for Wave 1 on January 20. ECF 1266 at 5. In other words, Defendants’
 2   position anticipated that discovery on the bellwethers would commence when the parties each
 3   made their selections on January 20; and Defendants served discovery promptly after January 20.
 4   Plaintiffs successfully resisted Defendants’ proposal that would have resulted in Wave 1 being
 5   determined on January 20, and thereby delayed the selection of the Wave 1 cases by 10 days.
 6   Notably, even though discovery had already been served by the time the Parties submitted their
 7   briefs on Wave 1 selection, Plaintiffs did not argue that discovery was stayed until the Court
 8   selected the Wave 1 cases. ECF 1337. To the contrary, Plaintiffs urged the Court to select their
 9   bellwether picks (which now account for 4 of the 6 Wave 1 cases) because doing so would allow
10   cases to be ready for trial sooner. ECF 1349 at 2. Yet the first thing Plaintiffs have done is seek
11   to grant themselves a unilateral discovery extension.
12          The discovery period for the government entity bellwethers is already extremely brief;
13   government entity fact discovery opened on either January 20 (Defendants’ position) or February
14   2 (Plaintiffs’ position) and is scheduled to close on June 18, 2021, a mere four months from now.
15   Defendants believe that the allotted time of four and one-half or five months (depending on the
16   start date) is not sufficient time for them to take adequate discovery of the Wave 1 government
17   entity bellwether cases, but to date the Court has concluded otherwise.20 Setting aside for now
18   that difference in view, there is no reason to truncate the already-short time period by ten days
19   (~7%) by delaying the very first step of the discovery process. The Court should require Wave 1
20   Plaintiffs to respond to written discovery by February 22.21
21

22   20
        By comparison, Plaintiffs have already taken discovery of JLI for more than 60 weeks, and
23   have another 17 weeks to go.
     21
        Defendants note that the government entity bellwethers are delaying discovery in a number of
24   other respects. They have not yet provided a list of ESI search terms, although required to do so
     by the ESI Order (ECF 323), instead promising to do so by the end of the day on February 19.
25   They have also declined to to provide proposed custodians until February 26. These delays will
     leave no time for depositions, a process the bellwethers are similarly delaying. They have not yet
26   provided any proposed dates for the 30(b)(6) depositions that were noticed on February 2 and
     have suggested that those depositions must either be delayed until document discovery is
27   substantially complete, or proceed without documents. It is inconceivable that there will be
     substantial completion of the production of documents by the Wave 1 government entity
28   bellwethers for many months or that depositions can be completed by the present discovery
     cutoff.
                                                                                 JOINT CASE MANAGEMENT
                                                     19                           CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 20 of 26



 1          As to Wave 2 bellwethers, Defendants do not believe it makes sense to suspend all
 2   discovery for nine months. Defendants recognize that Wave 2 discovery does not need to
 3   proceed at the same pace as Wave 1 discovery. That is why Defendants offered an extension on
 4   written discovery responses and have not yet noticed Wave 2 depositions. A complete, nine-
 5   month stay until the commencement of Wave 2 discovery will, however, result in an
 6   extraordinarily and unnecessarily truncated Wave 2 discovery period. There is no reason that
 7   Wave 2 Plaintiffs cannot respond to discovery over the next nine months, even if they do so on a
 8   slower schedule than the Wave 1 Plaintiffs. Requiring these Plaintiffs to do so will ensure that the
 9   Wave 2 cases move forward efficiently towards eventual trial. The Court should permit Wave 2
10   discovery to proceed while recognizing, as Defendants do, that discovery in the Wave 2 cases is
11   less urgent than Wave 1 discovery.
12              C.      Class Representative Discovery
13          The bellwether class plaintiffs have served amended responses to Defendants’ discovery
14   requests, and the parties are meeting and conferring concerning those responses. ESI has been
15   collected from each of the Class Representatives for the class bellwether proceedings, and the
16   parties recently reached agreement on the search terms. Plaintiffs are in the process of running
17   those search terms and reviewing the responsive documents. Plaintiffs have nearly completed the
18   submission of Plaintiff Fact Sheets, and the remainder is in the process of being completed.
19          The parties have reached agreement on a Plaintiff Fact Sheet Implementation Order
20   applicable to the Non-Bellwether Class Representatives that is similar to those entered the Court
21   with respect to the submission of Plaintiff Fact Sheets by personal injury plaintiffs (CMO No. 8,
22   ECF No. 406); and government entities (CMO No. 13, ECF No. 1075), except for one issue on
23   which the parties seek the Court’s guidance. The parties disagree as to whether the provision
24   allowing Defendants to move to convert a dismissal without prejudice to a dismissal with
25   prejudice should be included in this PFS Order. (Attached hereto as Exhibit D is a draft of the
26   Proposed Non-Bellwether Class Representative Fact Sheet Implementation Order, which is
27   agreed to with the exception of the highlighted portion on page 5.)
28
                                                                                 JOINT CASE MANAGEMENT
                                                    20                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 21 of 26



 1          Plaintiffs’ Position
 2          Plaintiffs agree that if a non-bellwether class representative fails to serve a Plaintiff Fact
 3   Sheet by the applicable deadlines and does not cure that deficiency, that individual’s claim should
 4   be dismissed without prejudice. There is, however, no basis for preventing that individual from
 5   recovering as an absent class member in any settlement or judgment that may eventually occur.
 6   There is, of course, no requirement that absent class members participate in discovery as
 7   prerequisite to receiving a portion of any class action settlement or judgment. It thus follows that
 8   to the extent an individual does not comply with discovery obligations that arise only by virtue of
 9   filing a complaint and serving as a class representative, the appropriate sanction is to dismiss that
10   person’s complaint and prevent him or her from serving as a class representative. It does not
11   follow that there should be the additional punishment of preventing that person from recovering
12   as an absent class member at all, and putting that person in a worse position than she would have
13   been in had she never filed a complaint in the first place.
14          Defendants’ Position
15          The Court should not depart from the motion-to-dismiss procedure that it has twice
16   considered and adopted in the Personal Injury and Government Entity PFS Orders. (CMO Nos. 8,
17   13; ECF Nos. 406, 1075.) Both Orders provide that, if—after the generous time periods for
18   compliance, notification procedures, and opportunities to cure—a party plaintiff has not complied
19   with the Court ordered PFS deadlines, then Defendants may move to convert the dismissal
20   without prejudice to a dismissal with prejudice. The same process should be available here for
21   the following reasons.
22          First, regardless of whether absent class members are required to respond to discovery,
23   class representatives are not absent class members. They are named party plaintiffs who would
24   be subject to this provision only if they repeatedly violated Court discovery orders that are
25   applicable to them. As Judge Corley observed in response to the Parties’ request for informal
26   guidance on this issue, a plaintiff who still wants to be a class representative has a choice: he or
27   she can “just stand back and be an absentee class member,” but if he or she chooses to be a
28   representative “you have to complete this information; and if you don’t your claims . . .all may
                                                                                   JOINT CASE MANAGEMENT
                                                     21                             CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 22 of 26



 1   be dismissed with prejudice.” (2/9/21 Conf. Tr. at 11) Moreover, any named plaintiff who may
 2   be subject to a motion to convert a dismissal from one without prejudice to one with prejudice
 3   will have had abundant time to submit a PFS (which, as Plaintiffs note above, does not even
 4   require documents or signed records authorizations) before the provision would potentially apply.
 5   In particular, by the time Defendants could even first move to convert to a dismissal with
 6   prejudice, that plaintiff would not have submitted a complete PFS even though:
 7      •   more than three months will have elapsed after the expected entry of the PFS Order;
        •   more than seven months will have elapsed after the parties reached an agreement on the
 8          PFS form in October 2020 and Plaintiffs’ counsel had indicated their clients were
            completing the PFSs; and
 9      •   more than one year will have elapsed since these class representatives were included on
            the Amended Consolidated Class Action complaint filed on March 11, 2020.
10
            Second, we now know that the process works. In connection with the personal injury PFS
11
     Order (CMO No. 8), the Court recently commented that this procedure for dismissals with
12
     prejudice “made a lot of sense.” (1/15/2021 Hr’g Tr. at 6:19-20.) In particular, the Court
13
     considered JLI’s motions to covert dismissals of 95 plaintiffs from without prejudice to with
14
     prejudice under CMO No. 8. (See ECF Nos. 1167, 1169.) The Court then afforded those subject
15
     plaintiffs another 30 days to submit their PFS or face dismissal with prejudice, noting “these
16
     lawsuits were filed for people, and the defendants are producing billions of pieces of paper in this
17
     case, and if somebody wants to participate they need to step up now.” (1/15/2021 Hr’g Tr. at
18
     6:12-20; see also ECF No. 1277 (“the Court will dismiss with prejudice all cases identified in
19
     Exhibit A of the motions (‘covered-plaintiffs’), if those covered-plaintiffs have not filed plaintiff
20
     fact sheets on or before February 16, 2021. This is the last notice the covered-plaintiffs will get
21
     before dismissal with prejudice will be entered.”).)
22
            Third, as Judge Corley recognized in connection with the PFS Order on Government
23
     Entity cases, “[t]he inclusion of this provision does not in any way reduce or mitigate Defendants’
24
     burden in proving to the Court that a dismissal with prejudice is warranted under whatever statute,
25
     rule or caselaw Defendants bring their motion.” (ECF No. 1038 at 4; see also 10/7/2020 Hr’g Tr.
26
     at 31:4-11).
27

28
                                                                                  JOINT CASE MANAGEMENT
                                                     22                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 23 of 26



 1          Defendants thus respectfully request the Court adopt the same dismissal-with-prejudice
 2   procedure with respect to the Class Action PFSs as provided in CMO Nos. 8 and 13.
 3   VI.    ADR STATUS
 4          Pursuant to Civil Local Rule 16-10(d), the Parties report that they continue to confer with
 5   Settlement Master Thomas J. Perrelli and cooperate with his recommendations.
 6   Dated: February 17, 2021                            Respectfully submitted,
 7

 8   By: /s/ Renee D. Smith___________                   By: /s/ Sarah R. London
 9   Renee D. Smith (pro hac vice)                       Sarah R. London
10   James F. Hurst (pro hac vice)                       LIEFF CABRASER HEIMANN &
     KIRKLAND & ELLIS LLP                                BERNSTEIN
11   300 N. LaSalle                                      275 Battery Street, Fl. 29
     Chicago, IL 60654                                   San Francisco, CA 94111
12   Telephone: (312) 862-2310                           Telephone: (415) 956-1000
13
     By: /s/ Peter A. Farrell                            By: /s/ Dena C. Sharp
14
     Peter A. Farrell (pro hac vice)                     Dena C. Sharp
15
     KIRKLAND & ELLIS LLP                                GIRARD SHARP LLP
16   1301 Pennsylvania Ave, N.W.                         601 California St., Suite 1400
     Washington, D.C. 20004                              San Francisco, CA 94108
17   Telephone: (202) 389-5959                           Telephone: (415) 981-4800
18
     By: /s/ Gregory P. Stone                            By: /s/ Dean Kawamoto
19
     Gregory P Stone, SBN 78329                          Dean Kawamoto
20   Bethany W. Kristovich, SBN 241891                   KELLER ROHRBACK L.L.P.
     MUNGER, TOLLES & OLSON LLP
21   350 South Grand Avenue                              1201 Third Ave., Ste. 3200
     Fiftieth Floor                                      Seattle, WA 98101
22   Los Angeles, California 90071-3426                  Telephone: (206) 623-1900
     Telephone:     (213) 683-9100
23
                                                         By: /s/ Ellen Relkin
     Attorneys for Defendant Juul Labs, Inc.
24
                                                         Ellen Relkin
25                                                       WEITZ & LUXENBERG
                                                         700 Broadway
26                                                       New York, NY 10003
27                                                       Telephone: (212) 558-5500

28                                                       Co-Lead Counsel for Plaintiffs

                                                                                   JOINT CASE MANAGEMENT
                                                    23                              CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 24 of 26



 1

 2   By: /s/ John C. Massaro                            By: /s/ James Kramer
 3   ARNOLD & PORTER KAYE SCHOLER                       ORRICK HERRINGTON &
     LLP                                                SUTCLIFFE LLP
 4
     John C. Massaro (admitted pro hac vice)            James Kramer
 5   Jason A. Ross (admitted pro hac vice)              James Thompson
     601 Massachusetts Ave., N.W.                       The Orrick Building
 6   Washington D.C. 20001                              405 Howard Street
     Telephone: (202) 942-5000                          San Francisco, CA 94105-2669
 7   Facsimile: (202) 942-5999                          Telephone: (415) 773-5700
     john.massaro@arnoldporter.com                      jthompson@orrick.com
 8   Jason.ross@arnoldporter.com                        jkramer@orrick.com
 9   Attorneys for Defendants Altria Group, Inc.        Attorneys for Defendant James Monsees
     and Philip Morris USA Inc.
10
     By: /s/ Eugene Illovsky                            By: /s/ Michael J. Guzman
11

12   BOERSCH & ILLOVSKY LLP                             KELLOGG, HANSEN, TODD, FIGEL &
                                                        FREDERICK, P.L.L.C.
13   Eugene Illovsky
     Martha Boersch                                     Mark C. Hansen
14   Matthew Dirkes                                     Michael J. Guzman
     1611 Telegraph Ave., Suite 806                     David L. Schwartz
15   Oakland, CA 94612                                  Sumner Square, 1615 M St., N.W., Suite 400
     Telephone: (415) 500-6643                          Washington, DC 20036
16   eugene@boersch-illovsky.com                        Telephone: (202) 326-7910
     martha@boersch-illovsky.com                        mguzman@kellogghansen.com
17   matt@boersch-illovsky.com
                                                        Attorneys for Defendants Nicholas Pritzker,
18   Attorneys for Defendant Adam Bowen                 Riaz Valani, and Hoyoung Huh

19

20

21

22

23

24

25

26

27

28
                                                                                JOINT CASE MANAGEMENT
                                                   24                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 25 of 26



 1   By: /s/ Mitchell B. Malachowski                      By: /s/ Robert Scher
 2   TYSON & MENDES, LLP                                  FOLEY & LARDNER LLP
 3   James E. Sell                                        Robert Scher
     Mitchell B. Malachowski                              Peter N. Wang
 4   Stephen Budica                                       Graham D. Welch
     April M. Cristal                                     Dyana K. Mardon
 5   523 4th Street, Suite 100                            90 Park Avenue
     San Rafael, CA 94901                                 New York, NY 10016-1314
 6   Telephone: (628) 253-5070                            Telephone: (212) 682-7474
     jsell@tysonmendes.com                                Facsimile: (212) 687-2329
 7   mmalachowski@tysonmendes.com                         rscher@foley.com
     sbudica@tysonmendes.com                              pwang@foley.com
 8   acristal@tysonmendes.com                             gwelch@foley.com
                                                          dmardon@foley.com
 9   Attorneys for Defendants Mother Murphy’s
     Labs, Inc., and Alternative Ingredients, Inc.        Attorney for Defendants Tobacco
10                                                        Technology, Inc., and Eliquitech, Inc.
11   By: /s/ Michael L. O'Donnell
                                                          By: /s/ Christopher J. Esbrook
12   WHEELER TRIGG O'DONNELL LLP
                                                          ESBROOK LAW P.C.
13   Michael L. O'Donnell
     James E. Hooper                                      Christopher J. Esbrook
14   Marissa Ronk                                         David F. Pustilnik
     370 17th Street, Ste. 4500                           Michael S. Kozlowski
15   Denver, CO 80202                                     77 W. Wacker, Suite 4500
     Telephone: (303) 244-1850                            Chicago, IL 60601
16   Odonnell@wtotrial.com                                Telephone: (312) 319-7681
     hooper@wtotrial.com                                  christopher.esbrook@esbrooklaw.com
17   Ronk@wtotrial.com                                    david.pustilnik@esbrooklaw.com
                                                          michael.kozlowski@esbrooklaw.com
18   Attorneys for Defendant McLane Company,
     Inc.                                                 Attorneys for Defendants Eby-Brown
19                                                        Company, LLC, Circle K Stores, and 7-
20                                                        Eleven, Inc., Speedway, and Walgreen Co.
     By: /s/ David R. Singh
21
     WEIL, GOTSHAL & MANGES LLP
22
     David R. Singh
23   Bambo Obaro
     201 Redwood Shores Parkway, 6th Floor
24   Redwood Shores, CA 94065
     Telephone: (650) 802-3083
25   david.singh@weil.com
     bambo.obaro@weil.com
26
     Attorneys for Defendant Core-Mark Holding
27   Company, Inc.

28
                                                                                  JOINT CASE MANAGEMENT
                                                     25                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1426 Filed 02/17/21 Page 26 of 26



 1   By: /s/ Donald F. Zimmer, Jr.
 2   KING & SPALDING LLP
 3   Donald F. Zimmer, Jr.
     Quyen L. Ta
 4   Jennifer T. Stewart
     101 Second Street, Suite 1000
 5   San Francisco, CA 94105
     Telephone: (415) 318-1200
 6   fzimmer@kslaw.com
     qta@kslaw.com
 7   jstewart@kslaw.com
 8   Attorneys for Defendant Walmart Inc.
 9   By: /s/ Charles C. Correll Jr.______
10   KING & SPALDING LLP
11   Andrew T. Bayman (Admitted pro hac vice)
     1180 Peachtree Street, Suite 1600
12   Atlanta, GA 30309
     Telephone: (404) 572-4600
13   abayman@kslaw.com
14   and

15   Charles C. Correll, Jr.
     Matthew J. Blaschke
16   Alessandra M. Givens
     101 Second Street, Suite 2300
17   San Francisco, CA 94105
     Telephone: (415) 318-1200
18   ccorrell@kslaw.com
     mblaschke@kslaw.com
19   agivens@kslaw.com

20   Attorneys for Defendant Chevron Corporation

21

22

23

24

25

26

27

28
                                                              JOINT CASE MANAGEMENT
                                                   26          CONFERENCE STATEMENT
